             IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
              -vs-                         )         No. CR-19-145-C
                                           )
HERMAN JACKSON MURRAY, II,                 )
                                           )
                     Defendant.            )


                          FINAL ORDER OF FORFEITURE

       The Court has reviewed the United States’ Motion for a Final Order of Forfeiture

[Doc. 44]. The Court finds:

       Pursuant to Title 21, United States Code, Section 853 and Rule 32.2(b)(2), Federal

Rule of Criminal Procedure, this Court entered a Preliminary Order of Forfeiture based on

defendant’s plea providing for the forfeiture of defendant’s right, title, and interest in the

below-described property, and the Court’s finding of requisite nexus between the property

and the offense committed by the defendant.

              1)     A Glock conversion switch;

              2)     Remington 870, bearing serial number D744326U;

              3)     Ithaca 20 gauge shotgun, bearing serial number 660820678;

              4)     Winchester 30/30, bearing serial number 6365056;

              5)     Remington 870, bearing serial number AB994974U;

              6)     SKS 7.62 Rifle, bearing serial number 19889;
7)    Calico .22 Long Rifle, bearing serial number 001713;

8)    Savage .22 Long Rifle, bearing serial number 2077294;

9)    Ruger 10/22 Rifle, bearing serial number 0007-13256;

10)   Modified 12 gauge Shotgun, no serial number;

11)   "Cellector" 9mm handgun, no serial number;

12)   Glock 17 handgun, bearing serial number BCVN159;

13)   S&W 9mm handgun, bearing serial number HUN0017;

14)   FEG .380 handgun, bearing serial number 9332783;

15)   Phoenix Arms .22 handgun, bearing serial number 4529224;

16)   Raven Arms .25 handgun, bearing serial number 549004;

17)   Johnson Arms revolver, bearing serial number 034713;

18)   Five banana magazines (empty);

19)   Two Drum magazines (full);

20)   One .22 caliber magazine (empty);

21)   Assorted ammunition;

22)   Detonation cord;

23)   A silencer;

24)   One empty magazine;

25)   One loaded magazine with 7 rounds;

26)   Three loaded magazines with 18 rounds; and


                             2
               27)     Any and all firearms, magazines and ammunition not otherwise
                       specified.

       The Court’s Order further directed the Government to provide notice to any persons

known to assert an interest, as well as publishing notice stating the intent of the United

States to dispose of the property in accordance with the law, and further notifying all third

parties of their right to petition the Court within thirty (30) days for a hearing to adjudicate

the validity of their alleged legal interest in the property.

       Notice of this forfeiture and the requirements for filing a claim for the property was

published on the government=s website at www.forfeiture.gov for thirty (30) consecutive

days beginning on August 22, 2019, and ending on September 20, 2019, for at least 18

hours per day. A copy of the Preliminary Order of Forfeiture was also provided to the

following parties:

               (a)     William H. Campbell, attorney representing the Defendant, by Notice
                       of Electronic Filing on August 21, 2019 [Doc.29]; and

               (b)     Herman Jackson Murray, II, Defendant, on September 6, 2019 by
                       certified mail return receipt number 7019 0140 0000 6077 6420. (See
                       Exhibit 2 to Motion for Final Order)

       It appears from the record that no third party made any claim to or declared any

interest in the above-described forfeited property as required by the ancillary provision of

21 U.S.C. § 853(n). Therefore, any third-party interests are barred by failure of those

parties to file a petition.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the right, title

and interest to the property described above is hereby condemned, forfeited and vested in
                                               3
the United States of America, free and clear of the claims of any person, including, Herman

Jackson Murray, II and shall be disposed of according to law.

       That upon entry of this order, the U.S. Department of Homeland Security, or other

appropriate federal agency, is directed to deliver the above-described property to the United

States of America for disposition according to law.

       IT IS FURTHER ORDERED that the United States District Court shall retain

jurisdiction in the case for the purposes of enforcing this Order.

       IT IS SO ORDERED this 12th day of February 2020.




                                              4
